[exhibit101-formofcappedc001.jpg]
Exhibit 10.1 [Dealer Address] [__________], 2020 To: Five9, Inc. 4000 Executive
Parkway, Suite 400 San Ramon, CA 94583 Attention: Barry Zwarenstein, Chief
Financial Officer Telephone No.: [__________] Facsimile No.: [__________] Re:
[Base][Additional] Call Option Transaction The purpose of this letter agreement
(this “Confirmation”) is to confirm the terms and conditions of the call option
transaction entered into between [Dealer] (“Dealer”) and Five9, Inc.
(“Counterparty”) as of the Trade Date specified below (the “Transaction”). This
letter agreement constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. Each party further agrees that this Confirmation
together with the Agreement evidence a complete binding agreement between
Counterparty and Dealer as to the subject matter and terms of the Transaction to
which this Confirmation relates, and shall supersede all prior or
contemporaneous written or oral communications with respect thereto. The
definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
May 21, 2020 (the “Offering Memorandum”) relating to the 0.500% Convertible
Senior Notes due 2025 (as originally issued by Counterparty, the “Convertible
Notes” and each USD 1,000 principal amount of Convertible Notes, a “Convertible
Note”) issued by Counterparty in an aggregate initial principal amount of USD
[______] pursuant to an Indenture [to be]1 dated May 27, 2020 between
Counterparty and U.S. Bank National Association, as trustee (the “Indenture”).
In the event of any inconsistency between the terms defined in the Offering
Memorandum, the Indenture and this Confirmation, this Confirmation shall govern.
The parties acknowledge that this Confirmation is entered into on the date
hereof with the understanding that (i) definitions set forth in the Indenture
which are also defined herein by reference to the Indenture and (ii) sections of
the Indenture that are referred to herein will conform in all material respects
to the descriptions thereof (if so described) in the Offering Memorandum. If any
such definitions in the Indenture or any such sections of the Indenture differ
from the descriptions thereof in the Offering Memorandum, the descriptions
thereof in the Offering Memorandum will govern for purposes of this
Confirmation. The parties further acknowledge that the Indenture section numbers
used herein are based on the [draft of the Indenture last reviewed by Dealer and
Counterparty as of the date of this Confirmation, and if any such section
numbers are changed in the Indenture as executed, the parties will amend this
Confirmation in good faith and in a commercially reasonable manner to preserve
the intent of the parties]2[Indenture as executed]3. Subject to the foregoing,
references to the Indenture herein are references to the Indenture as in effect
on the date of its execution, and if the Indenture is amended or supplemented
following such date (other than any amendment or supplement (x) pursuant to
Section 10.01(l) of the Indenture that, as determined by the Calculation Agent,
conforms the Indenture to the description of Convertible Notes in the Offering
Memorandum or (y) pursuant to Section 14.07 of the Indenture, subject, in the
case of this clause (y), to the second paragraph under “Method of Adjustment” in
Section 3), any such amendment or supplement will be disregarded for purposes of
this Confirmation (other than as provided in Section 9(i)(iii) below) unless the
parties agree otherwise in writing. 1 Insert if Indenture is not completed at
the time of the Confirmation. 2 Include in the Base Call Option Confirmation.
Include in the Additional Call Option Confirmation if it is executed before
closing of the base deal. 3 Include in the Additional Call Option Confirmation,
but only if the Additional Call Option Confirmation is executed after closing of
the base deal.



--------------------------------------------------------------------------------



 
[exhibit101-formofcappedc002.jpg]
Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below. 1. This Confirmation evidences a complete and
binding agreement between Dealer and Counterparty as to the terms of the
Transaction to which this Confirmation relates. This Confirmation shall
supplement, form a part of, and be subject to an agreement in the form of the
2002 ISDA Master Agreement (the “Agreement”) as if Dealer and Counterparty had
executed an agreement in such form (but without any Schedule except for (i) the
election of the laws of the State of New York as the governing law (without
reference to choice of law doctrine), (ii) in respect of Section 5(a)(vi) of the
Agreement, the election that the “Cross Default” provisions shall apply to
Dealer with (a) a “Threshold Amount” of three percent of the shareholders’
equity of Dealer as of the Trade Date, (b) the deletion of the phrase “, or
becoming capable at such time of being declared,” from clause (1) and (c) the
following language added to the end thereof: “Notwithstanding the foregoing, a
default under subsection (2) hereof shall not constitute an Event of Default if
(x) the default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the party to make the
payment when due; and (z) the payment is made within two Local Business Days of
such party’s receipt of written notice of its failure to pay.”, (iii) the term
“Specified Indebtedness” shall have the meaning specified in Section 14 of the
Agreement, except that such term shall not include obligations in respect of
deposits received in the ordinary course of a party’s banking business, and (iv)
following the payment of the Premium, the condition precedent in Section
2(a)(iii) of the Agreement with respect to Events of Default or Potential Events
of Default (other than an Event of Default or Potential Event of Default arising
under Section 5(a)(ii), 5(a)(iv) or 5(a)(vii) of the Agreement) shall not apply
to a payment or delivery owing by Dealer to Counterparty) on the Trade Date. In
the event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. For purposes of the Equity Definitions, the
Transaction shall be deemed to be a Share Option Transaction. The parties hereby
agree that no transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement. 2. The terms of the particular
Transaction to which this Confirmation relates are as follows: General Terms.
Trade Date: [__________], 2020 Effective Date: The second Exchange Business Day
immediately prior to the Premium Payment Date Option Style: “Modified American”,
as described under “Procedures for Exercise” below Option Type: Call Buyer:
Counterparty Seller: Dealer Shares: The common stock of Counterparty, par value
USD 0.001 per share (Exchange symbol “FIVN”). Number of Options: [_______]4. For
the avoidance of doubt, the Number of Options shall be reduced by any Options
exercised by Counterparty. In no event will the Number of Options be less than
zero. 4 For the Base Call Option Confirmation, this is equal to the number of
Convertible Notes in principal amount of $1,000 initially issued on the closing
date for the Convertible Notes. For the Additional Call Option Confirmation,
this is equal to the number of additional Convertible Notes in principal amount
of $1,000. 2



--------------------------------------------------------------------------------



 
[exhibit101-formofcappedc003.jpg]
Applicable Percentage: [__]% Option Entitlement: A number equal to the product
of the Applicable Percentage and [______]5. Strike Price: USD 134.3418 Cap
Price: USD 206.6800 Premium: USD [______] Premium Payment Date: [__________],
2020 Exchange: The NASDAQ Global Market Related Exchange(s): All Exchanges
Excluded Provisions: Section 14.04(h) and Section 14.03 of the Indenture.
Procedures for Exercise. Conversion Date: With respect to any conversion of a
Convertible Note (other than any conversion of Convertible Notes with a
Conversion Date occurring prior to the Free Convertibility Date (any such
conversion, an “Early Conversion”), to which the provisions of Section 9(i)(i)
of this Confirmation shall apply), the date on which the Holder (as such term is
defined in the Indenture) of such Convertible Note satisfies all of the
requirements for conversion thereof as set forth in Section 14.02(b) of the
Indenture. Free Convertibility Date: March 1, 2025 Expiration Time: The
Valuation Time Expiration Date: June 1, 2025, subject to earlier exercise.
Multiple Exercise: Applicable, as described under “Automatic Exercise” below.
Automatic Exercise: Notwithstanding Section 3.4 of the Equity Definitions, on
each Conversion Date occurring on or after the Free Convertibility Date, in
respect of which a “Notice of Conversion” (as such term is defined in the
Indenture) that is effective as to Counterparty has been delivered by the
relevant converting Holder, a number of Options equal to [(i)] the number of
Convertible Notes in denominations of USD 1,000 as to which such Conversion Date
has occurred [minus (ii) the number of Options that are or are deemed to be
automatically exercised on such Conversion Date under the Base Call Option
Transaction Confirmation letter agreement dated [__________], 2020 between
Dealer and Counterparty 5 Insert the initial Conversion Rate for the Convertible
Notes. 3



--------------------------------------------------------------------------------



 
[exhibit101-formofcappedc004.jpg]
(the “Base Call Option Confirmation”),]6 shall be deemed to be automatically
exercised; provided that such Options shall be exercised or deemed exercised
only if Counterparty has provided a Notice of Exercise to Dealer in accordance
with “Notice of Exercise” below. Notwithstanding the foregoing, in no event
shall the number of Options that are exercised or deemed exercised hereunder
exceed the Number of Options. Notice of Exercise: Notwithstanding anything to
the contrary in the Equity Definitions or under “Automatic Exercise” above, in
order to exercise any Options relating to Convertible Notes with a Conversion
Date occurring on or after the Free Convertibility Date, Counterparty must
notify Dealer in writing before 5:00 p.m. (New York City time) on the Scheduled
Valid Day immediately preceding the Expiration Date specifying the number of
such Options; provided that, notwithstanding the foregoing, such notice (and the
related exercise of Options hereunder) shall be effective if given after the
applicable notice deadline specified above but prior to 5:00 p.m. (New York City
time) on the fifth Exchange Business Day following such notice deadline, in
which event the Calculation Agent shall have the right to adjust Dealer’s
delivery obligation hereunder in good faith and in a commercially reasonable
manner, with respect to the exercise of such Options, as appropriate to reflect
the additional commercially reasonable costs and losses (limited to losses as a
result of hedging mismatches and market losses) and expenses incurred by Dealer
or any of its affiliates in connection with its hedging activities with such
adjustments made assuming that Dealer maintains commercially reasonable hedge
positions (including the unwinding of any hedge position) as a result of its not
having received such notice prior to such notice deadline (it being understood
that the adjusted delivery obligation described in the preceding proviso can
never be less than zero and can never require any payment by Counterparty);
provided, further, that if the Relevant Settlement Method for such Options is
(x) Net Share Settlement and the Specified Cash Amount (as defined below) is not
USD 1,000, (y) Cash Settlement or (z) Combination Settlement, Dealer shall have
received a separate notice (the “Notice of Final Settlement Method”) in respect
of all such Convertible Notes before 5:00 p.m. (New York City time) on the Free
Convertibility Date specifying (1) the Relevant Settlement Method for such
Options, and (2) if the settlement method for the related Convertible Notes is
not Settlement in Shares or Settlement in Cash (each as defined below), the
fixed amount of cash per Convertible Note that Counterparty has elected to
deliver to Holders (as such term is defined in the Indenture) of the related 6
Include for Additional Call Option Confirmation only. 4



--------------------------------------------------------------------------------



 
[exhibit101-formofcappedc005.jpg]
Convertible Notes (the “Specified Cash Amount”). Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Section 9
and Section 10(b) of the Exchange Act (as defined below) and the rules and
regulations thereunder, in respect of any election of a settlement method with
respect to the Convertible Notes. Valuation Time: At the close of trading of the
regular trading session on the Exchange; provided that if the principal trading
session is extended, the Calculation Agent shall determine the Valuation Time in
its commercially reasonable discretion. Market Disruption Event: Section 6.3(a)
of the Equity Definitions is hereby replaced in its entirety by the following:
“‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
primary United States national or regional securities exchange or market on
which the Shares are listed or admitted for trading to open for trading during
its regular trading session or (ii) the occurrence or existence prior to 1:00
p.m. (New York City time) on any Scheduled Valid Day for the Shares for more
than one half-hour period in the aggregate during regular trading hours of any
suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant stock exchange or otherwise) in the
Shares or in any options contracts or futures contracts relating to the Shares.”
Settlement Terms. Settlement Method: For any Option, Net Share Settlement;
provided that if the Relevant Settlement Method set forth below for such Option
is not Net Share Settlement, then the Settlement Method for such Option shall be
such Relevant Settlement Method, but only if Counterparty shall have notified
Dealer of the Relevant Settlement Method in the Notice of Final Settlement
Method for such Option. Relevant Settlement Method: In respect of any Option:
(i) if Counterparty has elected to settle its conversion obligations in respect
of the related Convertible Note (A) entirely in Shares pursuant to Section
14.02(a)(iv)(A) of the Indenture (together with cash in lieu of fractional
Shares) (such settlement method, “Settlement in Shares”), (B) in a combination
of cash and Shares pursuant to Section 14.02(a)(iv)(C) of the Indenture with a
Specified Cash Amount less than USD 1,000 (such settlement method, “Low Cash
Combination Settlement”) or (C) in a combination of cash and Shares pursuant to
Section 14.02(a)(iv)(C) of the Indenture with a Specified Cash Amount equal to
USD 1,000, then, in 5



--------------------------------------------------------------------------------



 
[exhibit101-formofcappedc006.jpg]
each case, the Relevant Settlement Method for such Option shall be Net Share
Settlement; (ii) if Counterparty has elected to settle its conversion
obligations in respect of the related Convertible Note in a combination of cash
and Shares pursuant to Section 14.02(a)(iv)(C) of the Indenture with a Specified
Cash Amount greater than USD 1,000, then the Relevant Settlement Method for such
Option shall be Combination Settlement; and (iii) if Counterparty has elected to
settle its conversion obligations in respect of the related Convertible Note
entirely in cash pursuant to Section 14.02(a)(iv)(B) of the Indenture (such
settlement method, “Settlement in Cash”), then the Relevant Settlement Method
for such Option shall be Cash Settlement. Net Share Settlement: If Net Share
Settlement is applicable to any Option exercised or deemed exercised hereunder,
Dealer will deliver to Counterparty, on the relevant Settlement Date for each
such Option, a number of Shares (the “Net Share Settlement Amount”) equal to the
sum, for each Valid Day during the Settlement Averaging Period for each such
Option, of (i) (a) the Daily Option Value for such Valid Day, divided by (b) the
Relevant Price on such Valid Day, divided by (ii) the number of Valid Days in
the Settlement Averaging Period. Dealer will pay cash in lieu of delivering any
fractional Shares to be delivered with respect to any Net Share Settlement
Amount valued at the Relevant Price for the last Valid Day of the Settlement
Averaging Period. Combination Settlement: If Combination Settlement is
applicable to any Option exercised or deemed exercised hereunder, Dealer will
pay or deliver, as the case may be, to Counterparty, on the relevant Settlement
Date for each such Option: (i) cash (the “Combination Settlement Cash Amount”)
equal to the sum, for each Valid Day during the Settlement Averaging Period for
such Option, of (A) an amount (the “Daily Combination Settlement Cash Amount”)
equal to the lesser of (1) the product of (x) the Applicable Percentage and (y)
the Specified Cash Amount minus USD 1,000 and (2) the Daily Option Value,
divided by (B) the number of Valid Days in the Settlement Averaging Period;
provided that if the calculation in clause (A) above results in zero or a
negative number for any Valid Day, the Daily Combination Settlement Cash Amount
for such Valid Day shall be deemed to be zero; and (ii) Shares (the “Combination
Settlement Share Amount”) equal to the sum, for each Valid Day 6



--------------------------------------------------------------------------------



 
[exhibit101-formofcappedc007.jpg]
during the Settlement Averaging Period for such Option, of a number of Shares
for such Valid Day (the “Daily Combination Settlement Share Amount”) equal to
(A) (1) the Daily Option Value on such Valid Day minus the Daily Combination
Settlement Cash Amount for such Valid Day, divided by (2) the Relevant Price on
such Valid Day, divided by (B) the number of Valid Days in the Settlement
Averaging Period; provided that if the calculation in sub-clause (A)(1) above
results in zero or a negative number for any Valid Day, the Daily Combination
Settlement Share Amount for such Valid Day shall be deemed to be zero. Dealer
will pay cash in lieu of delivering any fractional Shares to be delivered with
respect to any Combination Settlement Share Amount valued at the Relevant Price
for the last Valid Day of the Settlement Averaging Period. Cash Settlement: If
Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period. Daily Option Value: For any Valid Day, an amount equal to (i)
the Option Entitlement on such Valid Day, multiplied by (ii) (A) the lesser of
the Relevant Price on such Valid Day and the Cap Price, less (B) the Strike
Price on such Valid Day; provided that if the calculation contained in clause
(ii) above results in a negative number, the Daily Option Value for such Valid
Day shall be deemed to be zero. In no event will the Daily Option Value be less
than zero. Valid Day: A day on which (i) there is no Market Disruption Event and
(ii) trading in the Shares generally occurs on the Exchange or, if the Shares
are not then listed on the Exchange, on the principal other United States
national or regional securities exchange on which the Shares are then listed or,
if the Shares are not then listed on a United States national or regional
securities exchange, on the principal other market on which the Shares are then
listed or admitted for trading. If the Shares are not so listed or admitted for
trading, “Valid Day” means a Business Day. Scheduled Valid Day: A day that is
scheduled to be a Valid Day on the principal United States national or regional
securities exchange or market on which the Shares are listed or admitted for
trading. If the Shares are not so listed or admitted for trading, “Scheduled
Valid Day” means a Business Day. 7



--------------------------------------------------------------------------------



 
[exhibit101-formofcappedc008.jpg]
Business Day: Any day other than a Saturday, a Sunday or a day on which the
Federal Reserve Bank of New York is authorized or required by law or executive
order to close or be closed. Relevant Price: On any Valid Day, the per Share
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page FIVN <equity> AQR (or its equivalent successor if such page is
not available) in respect of the period from the scheduled open of trading on
the Exchange to the Scheduled Closing Time of the Exchange on such Valid Day (or
if such volume-weighted average price is unavailable at such time, the market
value of one Share on such Valid Day, as determined by the Calculation Agent in
a commercially reasonable manner using, if practicable, a volume-weighted
average method). The Relevant Price will be determined without regard to
after-hours trading or any other trading outside of the regular trading session
trading hours. Settlement Averaging Period: For any Option, the 40 consecutive
Valid Days commencing on, and including, the 41st Scheduled Valid Day
immediately prior to the Expiration Date. Settlement Date: For any Option, the
second Business Day immediately following the final Valid Day of the Settlement
Averaging Period for such Option. Settlement Currency: USD Other Applicable
Provisions: The provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option. Representation and
Agreement: Notwithstanding anything to the contrary in the Equity Definitions
(including, but not limited to, Section 9.11 thereof), the parties acknowledge
that (i) any Shares delivered to Counterparty shall be, upon delivery, subject
to restrictions and limitations arising from Counterparty’s status as issuer of
the Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)). 3. Additional Terms applicable to the
Transaction. Adjustments applicable to the Transaction: Potential Adjustment
Events: Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an 8



--------------------------------------------------------------------------------



 
[exhibit101-formofcappedc009.jpg]
occurrence of any event or condition, as set forth in any Dilution Adjustment
Provision, that would result in an adjustment under the Indenture to the
“Conversion Rate” or to the composition of a “unit of Reference Property” or to
any “Last Reported Sale Price”, “Daily VWAP,” “Daily Conversion Value” or “Daily
Settlement Amount” (each as defined in the Indenture). For the avoidance of
doubt, Dealer shall not have any delivery or payment obligation hereunder, and
no adjustment shall be made to the terms of the Transaction, on account of (x)
any distribution of cash, property or securities by Counterparty to holders of
the Convertible Notes (upon conversion or otherwise) or (y) any other
transaction in which holders of the Convertible Notes are entitled to
participate, in each case, in lieu of an adjustment under the Indenture of the
type referred to in the immediately preceding sentence (including, without
limitation, pursuant to the fifth sentence of the first paragraph of Section
14.04(c) of the Indenture or the fourth sentence of Section 14.04(d) of the
Indenture). Method of Adjustment: Calculation Agent Adjustment, which means
that, notwithstanding Section 11.2(c) of the Equity Definitions, upon any
Potential Adjustment Event, the Calculation Agent shall make a corresponding
adjustment in a commercially reasonable manner to any one or more of the Strike
Price, Number of Options, Option Entitlement and any other variable relevant to
the exercise, settlement or payment for the Transaction in strict correlation
with any adjustment to the terms of the Convertible Notes. Notwithstanding the
foregoing and “Consequences of Merger Events / Tender Offers” below: (i) if the
Calculation Agent in good faith disagrees with any adjustment to the Convertible
Notes that involves an exercise of discretion by Counterparty (including,
without limitation, pursuant to Section 14.05 of the Indenture, Section 14.07 of
the Indenture or any supplemental indenture entered into thereunder or in
connection with any proportional adjustment or the determination of the fair
value of any securities, property, rights or other assets), then in each such
case, the Calculation Agent will determine the adjustment to be made to any one
or more of the Strike Price, Number of Options, Option Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction in
a commercially reasonable manner (taking into account the determination made by
Counterparty) based on stock price, volatility, expected dividends, interest
rates, stock loan rate, value of any commercially reasonable hedge positions in
9



--------------------------------------------------------------------------------



 
[exhibit101-formofcappedc010.jpg]
connection with the Transaction and liquidity relevant to the Shares or to the
Transaction; provided that, notwithstanding the foregoing, if any Potential
Adjustment Event occurs during the Settlement Averaging Period but no adjustment
was made to any Convertible Note under the Indenture because the relevant Holder
(as such term is defined in the Indenture) was deemed to be a record owner of
the underlying Shares on the related Conversion Date, then the Calculation Agent
shall make an adjustment in a commercially reasonable manner, consistent with
the methodology set forth in the Indenture or supplemental indenture, as
determined by it, to the terms hereof in order to account for such Potential
Adjustment Event; (ii) in connection with any Potential Adjustment Event as a
result of an event or condition set forth in Section 14.04(b) of the Indenture
or Section 14.04(c) of the Indenture where, in either case, the period for
determining “Y” (as such term is used in Section 14.04(b) of the Indenture) or
“SP0” (as such term is used in Section 14.04(c) of the Indenture), as the case
may be, begins before Counterparty has publicly announced the event or condition
giving rise to such Potential Adjustment Event, then the Calculation Agent shall
have the right to adjust, in a commercially reasonable manner, any variable
relevant to the exercise, settlement or payment for the Transaction as
appropriate to reflect the commercially reasonable costs (to account solely for
hedging mismatches and market losses) and expenses that would be incurred by
Dealer in connection with its commercially reasonable hedging activities as a
result of such event or condition not having been publicly announced prior to
the beginning of such period; and (iii) if any Potential Adjustment Event is
declared and (a) the event or condition giving rise to such Potential Adjustment
Event is subsequently amended, modified, cancelled or abandoned, (b) the
“Conversion Rate” (as defined in the Indenture) is otherwise not adjusted at the
time or in the manner contemplated by the relevant Dilution Adjustment Provision
based on such declaration or (c) the “Conversion Rate” (as defined in the
Indenture) is adjusted as a result of such Potential Adjustment Event and
subsequently re-adjusted (each of clauses (a), (b) and (c), a “Potential
Adjustment Event Change”) then, in each case, the Calculation 10



--------------------------------------------------------------------------------



 
[exhibit101-formofcappedc011.jpg]
Agent shall have the right to adjust, in a commercially reasonable manner, any
variable relevant to the exercise, settlement or payment for the Transaction as
appropriate to reflect the costs (to account solely for hedging mismatches and
market losses) and expenses incurred by Dealer in connection with its
commercially reasonable hedging activities as a result of such Potential
Adjustment Event Change. Dilution Adjustment Provisions: Sections 14.04(a), (b),
(c), (d) and (e) and Section 14.05 of the Indenture. Extraordinary Events
applicable to the Transaction: Merger Events: Applicable; provided that
notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in the definition of
“Merger Event” in Section 14.07(a) of the Indenture. Tender Offers: Applicable;
provided that notwithstanding Section 12.1(d) of the Equity Definitions, a
“Tender Offer” means the occurrence of any event or condition set forth in
Section 14.04(e) of the Indenture. Consequences of Merger Events/ Tender Offers:
Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment, in a commercially reasonable manner, in respect
of any adjustment under the Indenture to any one or more of the nature of the
Shares (in the case of a Merger Event), Strike Price, Number of Options, Option
Entitlement and any other variable relevant to the exercise, settlement or
payment for the Transaction, subject to the second paragraph under “Method of
Adjustment”; provided, however, that such adjustment shall be made without
regard to any adjustment to the Conversion Rate pursuant to any Excluded
Provision; provided further that if, with respect to a Merger Event or a Tender
Offer, (i) the consideration for the Shares includes (or, at the option of a
holder of Shares, may include) shares of an entity or person that is not a
corporation or is not organized under the laws of the United States, any State
thereof or the District of Columbia or (ii) the Counterparty to the Transaction
following such Merger Event or Tender Offer will not be the Issuer, then, in
either case, Cancellation and Payment (Calculation Agent Determination) may
apply at Dealer’s commercially reasonable election; provided further that, for
the avoidance of doubt, adjustments shall be made pursuant to the provisions set
forth above regardless of whether any Merger Event or Tender Offer gives rise to
an Early Conversion. 11



--------------------------------------------------------------------------------



 
[exhibit101-formofcappedc012.jpg]
Consequences of Announcement Events: Modified Calculation Agent Adjustment as
set forth in Section 12.3(d) of the Equity Definitions; provided that, in
respect of an Announcement Event, (x) references to “Tender Offer” shall be
replaced by references to “Announcement Event” and references to “Tender Offer
Date” shall be replaced by references to “date of such Announcement Event”, (y)
the word “shall” in the second line shall be replaced with “shall, if the
Calculation Agent determines that such Announcement Event has had a material
economic effect on the Transaction,” and the phrase “exercise, settlement,
payment or any other terms of the Transaction (including, without limitation,
the spread)” shall be replaced with the phrase “Cap Price (provided that in no
event shall the Cap Price be less than the Strike Price)”, and (z) for the
avoidance of doubt, the Calculation Agent may, in a commercially reasonable
manner, determine whether the relevant Announcement Event has had an economic
effect on the Transaction (and, if so, may adjust the Cap Price accordingly in a
commercially reasonable manner and to account solely for changes in stock price,
volatility, expected dividends, interest rates, stock loan rate, value of any
commercially reasonable hedge positions in connection with the Transaction and
liquidity relevant to the Shares or to the Transaction) on one or more occasions
on or after the date of the Announcement Event up to, and including, the
Expiration Date, any Early Termination Date and/or any other date of
cancellation and/or any other date with respect to which the Announcement Event
is cancelled, withdrawn, discontinued or otherwise terminated, as applicable, it
being understood that any adjustment in respect of an Announcement Event shall
take into account any earlier adjustment relating to the same Announcement Event
and shall not be duplicative with any other adjustment or cancellation valuation
made pursuant to this Confirmation, the Equity Definitions or the Agreement. An
Announcement Event shall be an “Extraordinary Event” for purposes of the Equity
Definitions, to which Article 12 of the Equity Definitions is applicable.
Announcement Event: (i) The public announcement by any entity of (x) any
transaction or event that, if completed, would constitute a Merger Event or
Tender Offer, (y) any potential acquisition or disposition by Issuer and/or its
subsidiaries where the aggregate consideration paid or received by Issuer and/or
its subsidiaries, as the case may be, exceeds 35% of the market capitalization
of Issuer as of the date of such announcement (an “Acquisition Transaction”) or
(z) the intention to enter into a Merger Event or Tender Offer or an Acquisition
Transaction, (ii) the public announcement by Issuer or any Valid Third Party
Entity of an intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, a Merger Event or
Tender Offer or an Acquisition Transaction or (iii) any subsequent public 12



--------------------------------------------------------------------------------



 
[exhibit101-formofcappedc013.jpg]
announcement by any entity of a change to a transaction or intention that is the
subject of an announcement of the type described in clause (i) or (ii) of this
sentence (including, without limitation, a new announcement, whether or not by
the same party, relating to such a transaction or intention or the announcement
of a withdrawal from, or the abandonment or discontinuation of, such a
transaction or intention), as determined in a commercially reasonable manner by
the Calculation Agent. For the avoidance of doubt, the occurrence of an
Announcement Event with respect to any transaction or intention shall not
preclude the occurrence of a later Announcement Event with respect to such
transaction or intention. For purposes of this definition of “Announcement
Event,” (A) “Merger Event” shall mean such term as defined under Section 12.1(b)
of the Equity Definitions (but, for the avoidance of doubt, the remainder of the
definition of “Merger Event” in Section 12.1(b) of the Equity Definitions
following the definition of “Reverse Merger” therein shall be disregarded) and
(B) “Tender Offer” shall mean such term as defined under Section 12.1(d) of the
Equity Definitions, provided that Section 12.1(d) of the Equity Definitions is
hereby amended by replacing “10%” with “20%” in the third line thereof. Valid
Third Party Entity: In respect of any transaction, any third party (i) whose
announcement is reasonably determined by the Calculation Agent to have had a
material economic effect on the Shares and/or options on the Shares and (ii)
that is the entity, or an affiliate of the entity, that is, or would be, a party
to the relevant transaction or event. Nationalization, Insolvency or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange. Additional Disruption Events: Change in Law: Applicable; provided
that Section 12.9(a)(ii) of the Equity Definitions is hereby amended by (i)
replacing the phrase “the interpretation” in the third line thereof with the
phrase “, or public announcement of, the formal or informal interpretation”,
(ii) replacing the word “Shares” 13



--------------------------------------------------------------------------------



 
[exhibit101-formofcappedc014.jpg]
where it appears in clause (X) thereof with the words “Hedge Position” and (iii)
replacing the parenthetical beginning after the word “regulation” in the second
line thereof the words “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption, effectiveness or promulgation of
new regulations authorized or mandated by existing statute)”. Failure to
Deliver: Applicable Hedging Disruption: Applicable; provided that: (i) Section
12.9(a)(v) of the Equity Definitions is hereby amended by (a) inserting the
following words at the end of clause (A) thereof: “in the manner contemplated by
the Hedging Party on the Trade Date” and (b) inserting the following two phrases
at the end of such Section: “For the avoidance of doubt, the term “equity price
risk” shall be deemed to include, but shall not be limited to, stock price and
volatility risk. And, for the further avoidance of doubt, any such transactions
or assets referred to in phrases (A) or (B) above must be available on
commercially reasonable pricing terms.”; and (ii) Section 12.9(b)(iii) of the
Equity Definitions is hereby amended by inserting in the third line thereof,
after the words “to terminate the Transaction”, the words “or a portion of the
Transaction affected by such Hedging Disruption”. Increased Cost of Hedging: Not
Applicable Hedging Party: For all applicable Additional Disruption Events,
Dealer. Determining Party: For all applicable Extraordinary Events, Dealer.
Non-Reliance: Applicable Agreements and Acknowledgments Regarding Hedging
Activities: Applicable Additional Acknowledgments: Applicable 4. Calculation
Agent. Dealer. For the avoidance of doubt, whenever the Calculation Agent,
Dealer, Hedging Party or Determining Party is called upon to make an adjustment
pursuant to the terms of this Confirmation or the Equity Definitions to take
into account the effect of an event, the Calculation Agent, Dealer, Hedging
Party or Determining Party, as applicable, shall make such adjustment in good
faith and in a commercially reasonable manner by reference to the effect of such
event on the Hedging Party, assuming that the Hedging Party maintains,
establishes or unwinds a 14



--------------------------------------------------------------------------------



 
[exhibit101-formofcappedc015.jpg]
commercially reasonable hedge position at the time of the event. Following the
occurrence and during the continuance of an Event of Default of the type
described in Section 5(a)(vii) of the Agreement with respect to which Dealer is
the sole Defaulting Party, if the Calculation Agent fails to timely make any
calculation, adjustment or determination required to be made by the Calculation
Agent hereunder or to perform any obligation of the Calculation Agent hereunder
and such failure continues for five (5) Exchange Business Days following notice
to the Calculation Agent by Counterparty of such failure, Counterparty shall
have the right to designate a nationally recognized third-party dealer in
over-the- counter corporate equity derivatives to act, during the period
commencing on the date such Event of Default occurred and ending on the Early
Termination Date with respect to such Event of Default (or, if earlier, the date
on which such Event of Default is no longer continuing), as the Calculation
Agent, and the parties shall work in good faith to execute any appropriate
documentation required by such person. Following any adjustment, determination
or calculation by the Calculation Agent hereunder, upon a request by
Counterparty, the Calculation Agent shall promptly (but in any event within
three (3) Exchange Business Days) provide to Counterparty by e-mail to the
e-mail address provided by Counterparty in such request a report (in a commonly
used file format for the storage and manipulation of financial data) displaying
in reasonable detail the basis for such adjustment, determination or calculation
(including any assumptions used in making such adjustment, determination or
calculation), it being understood that the Calculation Agent shall not be
obligated to disclose any proprietary or confidential models used by it for such
adjustment, determination or calculation or any information that is proprietary
or confidential or subject to an obligation not to disclose such information.
All calculations and determinations by the Calculation Agent shall be made in
good faith and in a commercially reasonable manner. 5. Account Details. (a)
Account for payments to Counterparty: [Bank: [_________________] ABA#:
[_________________] Acct No.: [_________________] Beneficiary:
[_________________] SWIFT: [_________________] Beneficiary Address:
[_________________] 15



--------------------------------------------------------------------------------



 
[exhibit101-formofcappedc016.jpg]
Account for delivery of Shares to Counterparty: [_________________]7 (b) Account
for payments to Dealer: [_____] Account for delivery of Shares from Dealer:
[_____] 6. Offices. (a) The Office of Counterparty for the Transaction is:
Inapplicable, Counterparty is not a Multibranch Party. (b) The Office of Dealer
for the Transaction is: [_____] 7. Notices. (a) Address for notices or
communications to Counterparty: Five9, Inc. 4000 Executive Parkway, Suite 400
San Ramon, CA 94583 Attention: Barry Zwarenstein, Chief Financial Officer
Telephone No.: [___________] Facsimile No.: [___________] (b) Address for
notices or communications to Dealer: [____________________] Attention: [Title of
contact] Telephone No.: [____________] Facsimile No.: [____________] 8.
Representations and Warranties of Counterparty. Each of the representations and
warranties of Counterparty set forth in Section 3 of the Purchase Agreement (the
“Purchase Agreement”) dated as of May [__], 2020, between Counterparty and J.P.
Morgan Securities LLC, as representative of the Initial Purchasers party thereto
(the “Initial Purchasers”), are true and correct and are hereby deemed to be
repeated to Dealer as if set forth herein. Counterparty hereby further
represents and warrants to Dealer on the date hereof and on and as of the
Premium Payment Date that: (a) Counterparty has all necessary corporate power
and authority to execute, deliver and perform its obligations in respect of the
Transaction; such execution, delivery and performance have been duly authorized
by all necessary corporate action on Counterparty’s part; and this Confirmation
has been duly and validly executed and delivered by Counterparty and constitutes
its valid and binding obligation, enforceable against Counterparty in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity) and 7 Issuer to confirm. 16



--------------------------------------------------------------------------------



 
[exhibit101-formofcappedc017.jpg]
except that rights to indemnification and contribution hereunder may be limited
by federal or state securities laws or public policy relating thereto. (b)
Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument. (c) No consent, approval, authorization, or order
of, or filing with, any governmental agency or body or any court is required in
connection with the execution, delivery or performance by Counterparty of this
Confirmation, except such as have been obtained or made and such as may be
required under the Securities Act or state securities laws. (d) Counterparty is
not and, after consummation of the transactions contemplated hereby, will not be
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended. (e) Counterparty is an “eligible
contract participant” (as such term is defined in Section 1a(18) of the
Commodity Exchange Act, as amended, other than a person that is an eligible
contract participant under Section 1a(18)(C) of the Commodity Exchange Act). (f)
Each of it and its affiliates is not, on the date hereof, in possession of any
material non-public information with respect to Counterparty or the Shares. (g)
No state or local (including any non-U.S. jurisdiction’s) law, rule, regulation
or regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares. (h)
Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50 million. (i) The assets of Counterparty do not
constitute “plan assets” under the Employee Retirement Income Security Act of
1974, as amended, the Department of Labor Regulations promulgated thereunder or
similar law. (j) Prior to the Trade Date, Counterparty represents that
Counterparty’s board of directors has authorized the Transaction and approved
the Transaction and any related hedging activity for purposes of Section 203 of
the Delaware Corporation Law and agrees to deliver to Dealer a copy of the
resolutions of Counterparty’s board of directors covering the foregoing
authorization and approvals. (k) Counterparty has received, read and understands
the OTC Options Risk Disclosure Statement provided by Dealer and a copy of the
most recent disclosure pamphlet prepared by The Options Clearing Corporation
entitled “Characteristics and Risks of Standardized Options”. (l) Counterparty
acknowledges that the Transaction may constitute a purchase of its equity
securities or a capital distribution. Counterparty further acknowledges that,
pursuant to the provisions of the Coronavirus Aid, Relief and Economic Security
Act (the “Cares Act”), the Counterparty and its 17



--------------------------------------------------------------------------------



 
[exhibit101-formofcappedc018.jpg]
subsidiaries will be required to agree to certain time-bound restrictions on its
ability to purchase Counterparty’s equity securities or make capital
distributions if Counterparty or any of its subsidiaries receives loans, loan
guarantees or direct loans (as that term is defined in the Cares Act) under
section 4003(b) of the Cares Act. Counterparty further acknowledges that it and
its subsidiaries may be required to agree to certain time-bound restrictions on
its ability to purchase Counterparty’s equity securities or make capital
distributions if Counterparty or any of its subsidiaries receives loans, loan
guarantees or direct loans (as that term is defined in the Cares Act) under
programs or facilities established by the Board of Governors of the Federal
Reserve System or the U.S. Department of Treasury for the purpose of providing
liquidity to the financial system, and may be required to agree to similar
restrictions under programs or facilities established in the future.
Accordingly, Counterparty represents and warrants that neither it nor any of its
subsidiaries has applied, and throughout the term of the Transaction neither it
nor any of its subsidiaries shall apply, for a loan, loan guarantee, direct loan
(as that term is defined in the Cares Act) or other investment, or to receive
any financial assistance or relief (howsoever defined) under any program or
facility that (a) is established under applicable law (whether in existence as
of the Trade Date or subsequently enacted, adopted or amended), including
without limitation the Cares Act and the Federal Reserve Act, as amended, and
(b) requires under applicable law (or any regulation, guidance, interpretation
or other pronouncement thereunder), as a condition of such loan, loan guarantee,
direct loan (as that term is defined in the Cares Act), investment, financial
assistance or relief, that the Counterparty agree, attest, certify or warrant
that it has not, as of the date specified in such condition, repurchased, or
will not repurchase, any equity security of Counterparty, and that it has not,
as of the date specified in such condition, made a capital distribution or will
not make a capital distribution. Counterparty further represents and warrants
that the Premium is not being paid, in whole or in part, directly or indirectly,
with funds received under or pursuant to any program or facility, including the
U.S. Small Business Administration’s “Paycheck Protection Program”, that (a) is
established under applicable law (whether in existence as of the Trade Date or
subsequently enacted, adopted or amended), including without limitation the
Cares Act and the Federal Reserve Act, as amended, and (b) requires under such
applicable law (or any regulation, guidance, interpretation or other
pronouncement of a governmental authority with jurisdiction for such program or
facility) that such funds be used for specified or enumerated purposes that do
not include the purchase of the Transaction (either by specific reference to the
Transaction or by general reference to transactions with the attributes of the
Transaction in all relevant respects). (m) On and immediately after the Trade
Date and the Premium Payment Date, (A) the value of the total assets of
Counterparty is greater than the sum of the total liabilities (including
contingent liabilities) and the capital (as such terms are defined in Section
154 and Section 244 of the General Corporation Law of the State of Delaware) of
Counterparty, (B) the capital of Counterparty is adequate to conduct the
business of Counterparty, and Counterparty’s entry into the Transaction will not
impair its capital, (C) Counterparty has the ability to pay its debts and
obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature, (D)
Counterparty will be able to continue as a going concern; (E) Counterparty is
not “insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and (F) Counterparty would be able to purchase the number of Shares with respect
to the Transaction in compliance with the laws of the jurisdiction of
Counterparty’s incorporation (including the adequate surplus and capital
requirements of Sections 154 and 160 of the General Corporation Law of the State
of Delaware). 9. Other Provisions. (a) Opinions. Counterparty shall deliver to
Dealer an opinion of counsel, dated as of the Trade Date, with respect to the
matters set forth in Sections 8(a) through (c) of this Confirmation. Delivery of
such opinion to Dealer shall be a condition precedent for the purpose of Section
2(a)(iii) of the Agreement with respect to each obligation of Dealer under
Section 2(a)(i) of the Agreement. 18



--------------------------------------------------------------------------------



 
[exhibit101-formofcappedc019.jpg]
(b) Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than [__]8
million (in the case of the first such notice) or (ii) thereafter more than
[__]9 million less than the number of Shares included in the immediately
preceding Repurchase Notice. Counterparty agrees to indemnify and hold harmless
Dealer and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an “Indemnified
Person”) from and against any and all commercially reasonable losses (including
losses relating to Dealer’s commercially reasonable hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, which an
Indemnified Person may become subject to, as a result of Counterparty’s failure
to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any commercially reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the commercially
reasonable fees and expenses of such counsel related to such proceeding.
Counterparty shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
commercially reasonable loss or liability by reason of such settlement or
judgment. Counterparty shall not, without the prior written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding contemplated by this paragraph that is in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such commercially reasonable losses, claims, damages or
liabilities. The remedies provided for in this paragraph (b) are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction. 8 Insert the number
of Shares outstanding that would cause Dealer’s current position in the Shares
underlying the Transaction (including the number of Shares underlying any
additional transaction if the greenshoe is exercised in full, and any Shares
under pre-existing call option transactions with Counterparty) to increase by
0.5%. To be determined with respect to Dealer with highest Applicable
Percentage. 9 Insert the number of Shares that, if repurchased, would cause
Dealer’s current position in the Shares underlying the Transaction (including
the number of Shares underlying any additional transaction if the greenshoe is
exercised in full, and any Shares under pre-existing call option transactions
with Counterparty) to increase by a further 0.5% from the threshold for the
first Repurchase Notice. To be determined with respect to Dealer with highest
Applicable Percentage. 19



--------------------------------------------------------------------------------



 
[exhibit101-formofcappedc020.jpg]
(c) Regulation M. Counterparty is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of any securities of Counterparty,
other than a distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until
the second Scheduled Trading Day immediately following the Effective Date,
engage in any such distribution. (d) No Manipulation. Counterparty is not
entering into the Transaction to create actual or apparent trading activity in
the Shares (or any security convertible into or exchangeable for the Shares) or
to raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares) or otherwise in
violation of the Exchange Act. (e) Transfer or Assignment. (i) Counterparty
shall have the right to transfer or assign its rights and obligations hereunder
with respect to all, but not less than all, of the Options hereunder (such
Options, the “Transfer Options”); provided that such transfer or assignment
shall be subject to reasonable conditions that Dealer may impose, including but
not limited, to the following conditions: (A) With respect to any Transfer
Options, Counterparty shall not be released from its notice and indemnification
obligations pursuant to Section 9(b) or any obligations under Section 9(n) or
9(s) of this Confirmation; (B) Any Transfer Options shall only be transferred or
assigned to a third party that is a United States person (as defined in the
Internal Revenue Code of 1986, as amended); (C) Such transfer or assignment
shall be effected on terms, including any reasonable undertakings by such third
party (including, but not limited to, an undertaking with respect to compliance
with applicable securities laws in a manner that, in the reasonable judgment of
Dealer, will not expose Dealer to material risks under applicable securities
laws) and execution of any documentation and delivery of legal opinions with
respect to securities laws and other matters by such third party and
Counterparty, as are requested and reasonably satisfactory to Dealer; (D) Dealer
will not, as a result of such transfer and assignment, be required to pay the
transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment; (E) An Event of
Default, Potential Event of Default or Termination Event will not occur as a
result of such transfer and assignment; (F) Without limiting the generality of
clause (B), Counterparty shall cause the transferee to make such Payee Tax
Representations and to provide such tax documentation as may be reasonably
requested by Dealer to permit Dealer to determine that results described in
clauses (D) and (E) will not occur upon or after such transfer and assignment;
and (G) Counterparty shall be responsible for all commercially reasonable costs
and expenses, including commercially reasonable counsel fees, incurred by Dealer
in connection with such transfer or assignment. 20



--------------------------------------------------------------------------------



 
[exhibit101-formofcappedc021.jpg]
(ii) Dealer may, without Counterparty’s consent, transfer or assign all or any
part of its rights or obligations under the Transaction (A) to any affiliate of
Dealer (1) that has a long-term issuer rating that is equal to or better than
Dealer’s credit rating at the time of such transfer or assignment, or (2) whose
obligations hereunder will be guaranteed, pursuant to the terms of a customary
guarantee in a form used by Dealer generally for similar transactions, by Dealer
or its ultimate parent, or (B) to any other third party with a long- term issuer
rating equal to or better than the lesser of (1) the credit rating of Dealer at
the time of the transfer and (2) A- by Standard and Poor’s Rating Group, Inc. or
its successor (“S&P”), or A3 by Moody’s Investor Service, Inc. (“Moody’s”) or,
if either S&P or Moody’s ceases to rate such debt, at least an equivalent rating
or better by a substitute rating agency mutually agreed by Counterparty and
Dealer. If at any time at which (A) the Section 16 Percentage exceeds 8.5%, (B)
the Option Equity Percentage exceeds 15.5%, or (C) the Share Amount exceeds the
Applicable Share Limit (if any applies) (any such condition described in clauses
(A), (B) or (C), an “Excess Ownership Position”), Dealer is unable after using
its commercially reasonable efforts to effect a transfer or assignment of
Options to a third party on pricing terms reasonably acceptable to Dealer and
within a time period reasonably acceptable to Dealer such that no Excess
Ownership Position exists, then Dealer may designate any Exchange Business Day
as an Early Termination Date with respect to a portion of the Transaction (the
“Terminated Portion”), such that following such partial termination no Excess
Ownership Position exists. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment shall
be made pursuant to Section 6 of the Agreement as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Transaction and a Number of Options equal to the number of Options
underlying the Terminated Portion, (2) Counterparty were the sole Affected Party
with respect to such partial termination and (3) the Terminated Portion were the
sole Affected Transaction (and, for the avoidance of doubt, the provisions of
Section 9(l) shall apply to any amount that is payable by Dealer to Counterparty
pursuant to this sentence as if Counterparty was not the Affected Party). The
“Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
any of its affiliates or any other person subject to aggregation with Dealer for
purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act, or any “group” (within the meaning of Section 13 of the Exchange Act) of
which Dealer is or may be deemed to be a part beneficially owns (within the
meaning of Section 13 of the Exchange Act), without duplication, on such day
(or, to the extent that for any reason the equivalent calculation under Section
16 of the Exchange Act and the rules and regulations thereunder results in a
higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day. The “Option Equity Percentage” as of
any day is the fraction, expressed as a percentage, (A) the numerator of which
is the sum of (1) the product of the Number of Options and the Option
Entitlement and (2) the aggregate number of Shares underlying any other call
option transaction sold by Dealer to Counterparty, and (B) the denominator of
which is the number of Shares outstanding. The “Share Amount” as of any day is
the number of Shares that Dealer and any person whose ownership position would
be aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Counterparty that are, in each case, applicable to ownership of
Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by 21



--------------------------------------------------------------------------------



 
[exhibit101-formofcappedc022.jpg]
Dealer in its commercially reasonable discretion, minus (B) 1% of the number of
Shares outstanding. (iii) Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities, or make or receive any
payment in cash, to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other
securities, or to make or receive such payment in cash, and otherwise to perform
Dealer’s obligations in respect of the Transaction and any such designee may
assume such obligations. Dealer shall be discharged of its obligations to
Counterparty to the extent of any such performance. (f) Staggered Settlement. If
upon advice of counsel with respect to applicable legal and regulatory
requirements, including any requirements relating to Dealer’s hedging activities
hereunder, Dealer reasonably determines that it would not be practicable or
advisable to deliver, or to acquire Shares to deliver, any or all of the Shares
to be delivered by Dealer on any Settlement Date for the Transaction, Dealer
may, by notice to Counterparty on or prior to any Settlement Date (a “Nominal
Settlement Date”), elect to deliver the Shares on two or more dates (each, a
“Staggered Settlement Date”) as follows: (i) in such notice, Dealer will specify
to Counterparty the related Staggered Settlement Dates (the first of which will
be such Nominal Settlement Date and the last of which will be no later than the
twentieth (20th) Exchange Business Day following such Nominal Settlement Date)
and the number of Shares that it will deliver on each Staggered Settlement Date;
(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and (iii) if the Net Share Settlement terms or the Combination Settlement
terms set forth above were to apply on the Nominal Settlement Date, then the Net
Share Settlement terms or the Combination Settlement terms, as the case may be,
will apply on each Staggered Settlement Date, except that the Shares otherwise
deliverable on such Nominal Settlement Date will be allocated among such
Staggered Settlement Dates as specified by Dealer in the notice referred to in
clause (i) above. (g) [Insert Dealer agency boilerplate, including QFC language,
if applicable] (h) [Reserved] (i) Additional Termination Events. (i)
Notwithstanding anything to the contrary in this Confirmation, upon any Early
Conversion in respect of which a “Notice of Conversion” (as such term is defined
in the Indenture) that is effective as to Counterparty has been delivered by the
relevant converting Holder: (A) Counterparty shall, within three Scheduled
Trading Days of the Conversion Date for such Early Conversion, provide written
notice (an “Early Conversion Notice”) to Dealer specifying the number of
Convertible Notes surrendered for conversion on such Conversion Date (such
Convertible Notes, the “Affected Convertible Notes”), and the giving of such
Early Conversion Notice shall constitute an Additional Termination Event as
provided in this clause (i); 22



--------------------------------------------------------------------------------



 
[exhibit101-formofcappedc023.jpg]
(B) upon receipt of any such Early Conversion Notice, Dealer shall designate an
Exchange Business Day as an Early Termination Date (which Exchange Business Day
shall be no earlier than three Scheduled Trading Days following the Conversion
Date for such Early Conversion) with respect to the portion of the Transaction
corresponding to a number of Options (the “Affected Number of Options”) equal to
the lesser of (x) the number of Affected Convertible Notes [minus the “Affected
Number of Options” (as defined in the Base Call Option Confirmation), if any,
that relate to such Affected Convertible Notes]10 and (y) the Number of Options
as of the Conversion Date for such Early Conversion; (C) any payment hereunder
with respect to such termination shall be calculated pursuant to Section 6 of
the Agreement as if (x) an Early Termination Date had been designated in respect
of a Transaction having terms identical to the Transaction and a Number of
Options equal to the Affected Number of Options, (y) Counterparty were the sole
Affected Party with respect to such Additional Termination Event and (z) the
terminated portion of the Transaction were the sole Affected Transaction; (D)
for the avoidance of doubt, in determining the amount payable in respect of such
Affected Transaction pursuant to Section 6 of the Agreement, the Calculation
Agent shall assume that (x) the relevant Early Conversion and any conversions,
adjustments, agreements, payments, deliveries or acquisitions by or on behalf of
Counterparty leading thereto had not occurred, (y) no adjustments to the
Conversion Rate have occurred pursuant to any Excluded Provision and (z) the
corresponding Convertible Notes remain outstanding; and (E) the Transaction
shall remain in full force and effect, except that, as of the Conversion Date
for such Early Conversion, the Number of Options shall be reduced by the
Affected Number of Options. (ii) Notwithstanding anything to the contrary in
this Confirmation if an event of default with respect to Counterparty occurs
under the terms of the Convertible Notes as set forth in Section 6.01 of the
Indenture, then such event of default shall constitute an Additional Termination
Event applicable to the Transaction and, with respect to such Additional
Termination Event, (A) Counterparty shall be deemed to be the sole Affected
Party, (B) the Transaction shall be the sole Affected Transaction and (C) Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement. (iii) Notwithstanding anything to the contrary in
this Confirmation, the occurrence of an Amendment Event shall constitute an
Additional Termination Event applicable to the Transaction and, with respect to
such Additional Termination Event, (A) Counterparty shall be deemed to be the
sole Affected Party, (B) the Transaction shall be the sole Affected Transaction
and (C) Dealer shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement. “Amendment Event” means that
Counterparty amends, modifies, supplements, waives or obtains a waiver in
respect of any term of the Indenture or the Convertible Notes governing the
principal amount, coupon, maturity, repurchase obligation of Counterparty,
redemption right of Counterparty, any term relating to conversion of the
Convertible Notes (including changes to the conversion rate, conversion rate
adjustment provisions, conversion settlement dates or conversion conditions), or
any term that would require consent of the holders of not less than 100% of the
principal amount of the Convertible Notes to amend (other than, in each case,
any amendment or supplement (x) pursuant to Section 10.01(l) 10 Include in
Additional Call Option Confirmation only. 23



--------------------------------------------------------------------------------



 
[exhibit101-formofcappedc024.jpg]
of the Indenture that, as determined by the Calculation Agent, conforms the
Indenture to the description of Convertible Notes in the Offering Memorandum or
(y) pursuant to Section 14.07 of the Indenture), in each case, without the
consent of Dealer. (iv) Promptly (but in any event within one Scheduled Trading
Day) following any Repayment Event (as defined below), Counterparty shall notify
Dealer of such Repayment Event and the aggregate principal amount of Convertible
Notes subject to such Repayment Event (any such notice, a “Repayment Notice”);
provided that any such Repayment Notice shall contain an acknowledgment by
Counterparty of its responsibilities under applicable securities laws, and in
particular Section 9 and Section 10(b) of the Exchange Act and the rules and
regulations thereunder, in respect of such Repayment Event and the delivery of
such Repayment Notice[; provided further that any “Repayment Notice” delivered
to Dealer pursuant to the Base Call Option Confirmation shall be deemed to be a
Repayment Notice pursuant to this Confirmation and the terms of such Repayment
Notice shall apply, mutatis mutandis, to this Confirmation]11. The receipt by
Dealer from Counterparty of any Repayment Notice shall constitute an Additional
Termination Event as provided in this Section 9(i)(iv). Upon receipt of any such
Repayment Notice, Dealer shall designate an Exchange Business Day following
receipt of such Repayment Notice as an Early Termination Date with respect to
the portion of the Transaction corresponding to a number of Options (the
“Repayment Options”) equal to the lesser of (A) [(x)] the aggregate principal
amount of such Convertible Notes specified in such Repayment Notice, divided by
USD 1,000[, minus (y) the number of “Repayment Options” (as defined in the Base
Call Option Confirmation), if any, that relate to such Convertible Notes (and
for the purposes of determining whether any Options under this Confirmation or
under, and as defined in, the Base Call Option Confirmation will be among the
Repayment Options hereunder or under, and as defined in, the Base Call Option
Confirmation, the Convertible Notes specified in such Repayment Notice shall be
allocated first to the Base Call Option Confirmation until all Options
thereunder are exercised or terminated)]12, and (B) the Number of Options as of
the date Dealer designates such Early Termination Date and, as of such date, the
Number of Options shall be reduced by the number of Repayment Options. Any
payment hereunder with respect to such termination shall be calculated pursuant
to Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
and a Number of Options equal to the number of Repayment Options, (2)
Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (3) the terminated portion of the Transaction were the
sole Affected Transaction. “Repayment Event” means that (i) any Convertible
Notes are repurchased (whether pursuant to Section 15.02 of the Indenture,
pursuant to Section 16.01 of the Indenture or for any other reason) by
Counterparty or any of its subsidiaries, (ii) any Convertible Notes are
delivered to Counterparty or any of its subsidiaries in exchange for delivery of
any property or assets of such party (howsoever described), (iii) any principal
of any of the Convertible Notes is repaid prior to the final maturity date of
the Convertible Notes (for any reason other than as a result of an event of
default that results in an Additional Termination Event pursuant to the
preceding Section 9(i)(ii), or (iv) any Convertible Notes are exchanged by or
for the benefit of the Holders (as such term is defined in the Indenture)
thereof for any other securities of Counterparty or any of its subsidiaries (or
any other property, or any combination thereof) pursuant to any exchange offer
or similar transaction. For the avoidance of doubt, any conversion of
Convertible Notes pursuant to the terms of the Indenture shall not constitute a
Repayment Event. 11 Insert for Additional Call Option Confirmation. 12 Insert
for Additional Call Option Confirmation. 24



--------------------------------------------------------------------------------



 
[exhibit101-formofcappedc025.jpg]
(j) Amendments to Equity Definitions. (i) Section 11.2(e)(vii) of the Equity
Definitions is hereby amended by (1) deleting the words “a diluting or
concentrative” and replacing them with the words “in the commercially reasonable
judgment of the Calculation Agent, a material economic”; provided that such
event is not based on (a) an observable market, other than the market for
Counterparty’s own stock or (b) an observable index, other than an index
calculated or measured solely by reference to Counterparty’s own operations, and
(2) adding the phrase “or the Options” at the end of the sentence. (ii) Section
12.6(a)(ii) of the Equity Definitions is hereby amended by (1) inserting “(1)”
immediately following the word “means” in the first line thereof and (2)
inserting immediately prior to the semi-colon at the end of subsection (B)
thereof the following words: “or (2) the occurrence of any of the events
specified in Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with
respect to that Issuer”. (iii) Section 12.9(b)(i) of the Equity Definitions is
hereby amended by (1) replacing “either party may elect” with “Dealer may elect”
and (2) replacing “notice to the other party” with “notice to Counterparty” in
the first sentence of such section. (iv) Section 12.9(b)(vi) of the Equity
Definitions is hereby amended by (1) adding the word “or” immediately before
subsection “(B)”, (2) deleting the comma at the end of subsection (A), (3)
deleting subsection (C) in its entirety, (4) deleting the word “or” immediately
preceding subsection (C) and (5) replacing the words “either party” in the last
sentence of such Section with “Dealer”. (k) No Setoff. Neither party shall have
the right to set off any obligation that it may have to the other party under
the Transaction against any obligation such other party may have to it, whether
arising under the Agreement, this Confirmation or any other agreement between
the parties hereto, by operation of law or otherwise. (l) Alternative
Calculations and Payment on Early Termination and on Certain Extraordinary
Events. If (a) an Early Termination Date (whether as a result of an Event of
Default, a Termination Event or an Additional Termination Event) occurs or is
designated with respect to the Transaction or (b) the Transaction is cancelled
or terminated upon the occurrence of an Extraordinary Event (except as a result
of (i) a Nationalization, Insolvency or Merger Event in which the consideration
to be paid to holders of Shares consists solely of cash, (ii) an Announcement
Event, Merger Event or Tender Offer that is within Counterparty’s control, or
(iii) an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in Section
5(b) of the Agreement, in each case that resulted from an event or events
outside Counterparty’s control), and if Dealer would owe any amount to
Counterparty pursuant to Section 6(d)(ii) of the Agreement or any Cancellation
Amount pursuant to Article 12 of the Equity Definitions (any such amount, a
“Payment Obligation”), then Dealer shall satisfy the Payment Obligation by the
Share Termination Alternative (as defined below), unless (a) Counterparty gives
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the date
of the Announcement Event, Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable, of its election that the Share
Termination Alternative shall not apply, (b) Counterparty remakes the
representation set forth in Section 8(f) as of the date of such election and (c)
Dealer agrees, in its sole discretion, to such election, in which case the
provisions of Section 12.7 or Section 12.9 of the Equity Definitions, or the
provisions of Section 6(d)(ii) of the Agreement, as the case may be, shall
apply. 25



--------------------------------------------------------------------------------



 
[exhibit101-formofcappedc026.jpg]
Share Termination Alternative: If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable, in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment. Share Termination Delivery Property: A number of
Share Termination Delivery Units, as calculated by the Calculation Agent in a
commercially reasonable manner, equal to the Payment Obligation divided by the
Share Termination Unit Price. The Calculation Agent shall, in a commercially
reasonable manner, adjust the Share Termination Delivery Property by replacing
any fractional portion of a security therein with an amount of cash equal to the
value of such fractional security based on the values used to calculate the
Share Termination Unit Price. Share Termination Unit Price: The value to Dealer
of property contained in one Share Termination Delivery Unit, as determined by
the Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to Dealer at the time of notification of the
Payment Obligation. Share Termination Delivery Unit: One Share or, if the Shares
have changed into cash or any other property or the right to receive cash or any
other property as the result of a Nationalization, Insolvency or Merger Event
(any such cash or other property, the “Exchange Property”), a unit consisting of
the type and amount of such Exchange Property received by a holder of one Share
(without consideration of any requirement to pay cash or other consideration in
lieu of fractional amounts of any securities) in such Nationalization,
Insolvency or Merger Event, as determined by the Calculation Agent. Failure to
Deliver: Applicable Other applicable provisions: If Share Termination
Alternative is applicable, the provisions of Sections 9.8, 9.9 and 9.11 (as
modified above) of the Equity Definitions and the provisions set forth opposite
the caption “Representation and Agreement” in Section 2 will be applicable,
except that all references in such provisions to “Physically- settled” shall be
read as references to “Share Termination Settled” and all references to “Shares”
shall be read as references to “Share Termination Delivery Units”. “Share
Termination Settled” in relation to the Transaction means that Share 26



--------------------------------------------------------------------------------



 
[exhibit101-formofcappedc027.jpg]
Termination Alternative is applicable to the Transaction. (m) Waiver of Jury
Trial. Each party waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in respect of any suit, action or
proceeding relating to the Transaction. Each party (i) certifies that no
representative, agent or attorney of either party has represented, expressly or
otherwise, that such other party would not, in the event of such a suit, action
or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges that
it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein. (n) Registration. Counterparty hereby agrees that if, in the
good faith and commercially reasonable judgment of Dealer, the Shares (“Hedge
Shares”) acquired by Dealer for the purpose of hedging its obligations pursuant
to the Transaction cannot be sold in the public market by Dealer without
registration under the Securities Act, Counterparty shall, at its election,
either (i) in order to allow Dealer to sell the Hedge Shares in a registered
offering for companies of similar size and industry, make available to Dealer an
effective registration statement under the Securities Act and enter into an
agreement, in form and substance satisfactory to Dealer, substantially in the
form of an underwriting agreement for a registered secondary offering; provided,
however, that if Dealer, in its commercially reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this paragraph
shall apply at the election of Counterparty, (ii) in order to allow Dealer to
sell the Hedge Shares in a private placement, enter into a private placement
agreement substantially similar to private placement purchase agreements
customary for private placements of equity securities of similar size and
industry, in form and substance commercially reasonably satisfactory to Dealer
using reasonable best efforts to include customary representations, covenants,
blue sky and other governmental filings and/or registrations, indemnities to
Dealer, due diligence rights (for Dealer or any designated buyer of the Hedge
Shares from Dealer), and best efforts obligations to provide opinions and
certificates and such other documentation as is customary for private placement
agreements of equity securities of companies of a similar size in a similar
industry, as is commercially reasonably acceptable to Dealer (in which case, the
Calculation Agent shall make any adjustments to the terms of the Transaction
that are necessary, in its commercially reasonable judgment, to compensate
Dealer for any commercially reasonable, customary liquidity discount from the
public market price of the Shares incurred on the sale of Hedge Shares in a
private placement) (provided that no “comfort letter” or accountants’ consent
shall be required to be delivered in connection with any such private
placement), or (iii) purchase the Hedge Shares from Dealer at the then-current
market price on such Exchange Business Days, and in the amounts and at such
time(s), requested by Dealer. (o) Tax Disclosure. Effective from the date of
commencement of discussions concerning the Transaction, Counterparty and each of
its employees, representatives, or other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Counterparty relating to such tax treatment and
tax structure. (p) Right to Extend. Dealer may postpone or add, in whole or in
part, any Valid Day or Valid Days during the Settlement Averaging Period or any
other date of valuation, payment or delivery by Dealer, with respect to some or
all of the Options hereunder, if Dealer reasonably determines, in its
commercially reasonable discretion, that such action is reasonably necessary or
appropriate to preserve Dealer’s commercially reasonable hedging or hedge unwind
activity hereunder in light of existing liquidity conditions or to enable Dealer
to effect purchases of Shares in connection with its commercially reasonable
hedging, hedge unwind or settlement activity hereunder in a manner that would,
if Dealer were Counterparty or an affiliated purchaser of Counterparty, be in 27



--------------------------------------------------------------------------------



 
[exhibit101-formofcappedc028.jpg]
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Dealer. (q) Status of Claims
in Bankruptcy. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to Dealer rights against Counterparty with respect to the
Transaction that are senior to the claims of common stockholders of Counterparty
in any United States bankruptcy proceedings of Counterparty; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Counterparty of its obligations and
agreements with respect to the Transaction; provided, further that nothing
herein shall limit or shall be deemed to limit Dealer’s rights in respect of any
transactions other than the Transaction. (r) Securities Contract; Swap
Agreement. The parties hereto intend for (i) the Transaction to be a “securities
contract” and a “swap agreement” as defined in the Bankruptcy Code (Title 11 of
the United States Code) (the “Bankruptcy Code”), and the parties hereto to be
entitled to the protections afforded by, among other Sections, Sections
362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code, (ii)
a party’s right to liquidate the Transaction and to exercise any other remedies
upon the occurrence of any Event of Default under the Agreement with respect to
the other party to constitute a “contractual right” as described in the
Bankruptcy Code, and (iii) each payment and delivery of cash, securities or
other property hereunder to constitute a “margin payment” or “settlement
payment” and a “transfer” as defined in the Bankruptcy Code. (s) Notice of
Certain Other Events. Counterparty covenants and agrees that: (i) promptly
following the public announcement of the results of any election by the holders
of Shares with respect to the consideration due upon consummation of any Merger
Event, Counterparty shall give Dealer written notice of (x) the weighted average
of the types and amounts of consideration received by holders of Shares upon
consummation of such Merger Event or (y) if no holders of Shares affirmatively
make such election, the types and amounts of consideration actually received by
holders of Shares (the date of such notification, the “Consideration
Notification Date”); provided that in no event shall the Consideration
Notification Date be later than the date on which such Merger Event is
consummated; and (ii) (A) Counterparty shall give Dealer commercially reasonable
advance (but in no event less than one Exchange Business Day) written notice of
the section or sections of the Indenture and, if applicable, the formula
therein, pursuant to which any adjustment will be made to the Convertible Notes
in connection with any Potential Adjustment Event, Merger Event or Tender Offer
and (B) promptly following any such adjustment, Counterparty shall give Dealer
written notice of the details of such adjustment. (t) Wall Street Transparency
and Accountability Act. In connection with Section 739 of the Wall Street
Transparency and Accountability Act of 2010 (“WSTAA”), the parties hereby agree
that neither the enactment of WSTAA or any regulation under the WSTAA, nor any
requirement under WSTAA or an amendment made by WSTAA, shall limit or otherwise
impair either party’s otherwise applicable rights to terminate, renegotiate,
modify, amend or supplement this Confirmation or the Agreement, as applicable,
arising from a termination event, force majeure, illegality, increased costs,
regulatory change or similar event under this Confirmation, the Equity
Definitions incorporated herein, or the Agreement (including, but not limited
to, rights arising from Change in Law, Hedging Disruption, Increased Cost of
Hedging, an Excess Ownership Position, or Illegality (as defined in the
Agreement)). (u) Agreements and Acknowledgements Regarding Hedging. Counterparty
understands, acknowledges and agrees that: (A) at any time on and prior to the
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection 28



--------------------------------------------------------------------------------



 
[exhibit101-formofcappedc029.jpg]
with hedging activities in relation to the Transaction; (C) Dealer shall make
its own determination as to whether, when or in what manner any hedging or
market activities in securities of Issuer shall be conducted and shall do so in
a manner that it deems appropriate to hedge its price and market risk with
respect to the Relevant Prices; and (D) any market activities of Dealer and its
affiliates with respect to Shares may affect the market price and volatility of
Shares, as well as the Relevant Prices, each in a manner that may be adverse to
Counterparty. (v) Early Unwind. In the event the sale of the [“Underwritten
Securities”]13[“Option Securities”]14 (as defined in the Purchase Agreement) is
not consummated with the Initial Purchasers for any reason (other than the
default by an Initial Purchaser that is or is affiliated with Dealer), or
Counterparty fails to deliver to Dealer opinions of counsel as required pursuant
to Section 9(a), in each case by 5:00 p.m. (New York City time) on the Premium
Payment Date, or such later date as agreed upon by the parties (the Premium
Payment Date or such later date the “Early Unwind Date”), the Transaction shall
automatically terminate (the “Early Unwind”), on the Early Unwind Date and (i)
the Transaction and all of the respective rights and obligations of Dealer and
Counterparty under the Transaction shall be cancelled and terminated and (ii)
each party shall be released and discharged by the other party from and agrees
not to make any claim against the other party with respect to any obligations or
liabilities of the other party arising out of and to be performed in connection
with the Transaction either prior to or after the Early Unwind Date; provided
that Counterparty shall purchase from Dealer on the Early Unwind Date all Shares
purchased by Dealer or one or more of its affiliates in connection with the
Transaction at the then prevailing market price. Each of Dealer and Counterparty
represents and acknowledges to the other that, subject to the proviso included
in this Section 9(v), upon an Early Unwind, all obligations with respect to the
Transaction shall be deemed fully and finally discharged. (w) Payment by
Counterparty. In the event that, following payment of the Premium, (i) an Early
Termination Date occurs or is designated with respect to the Transaction as a
result of a Termination Event or an Event of Default (other than an Event of
Default arising under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a
result, Counterparty owes to Dealer an amount calculated under Section 6(e) of
the Agreement, or (ii) Counterparty owes to Dealer, pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions, an amount calculated under Section 12.8
of the Equity Definitions, such amount shall be deemed to be zero. (x) Other
Adjustments Pursuant to the Equity Definitions. Notwithstanding anything to the
contrary in this Confirmation, solely for the purpose of adjusting the Cap Price
pursuant to this Section 9(x), the terms “Potential Adjustment Event,” “Merger
Event,” and “Tender Offer” shall each have the meanings assigned to such term in
the Equity Definitions (as amended by Section 9(j)(i)), and upon the occurrence
of a Merger Date, the occurrence of a Tender Offer Date, or declaration by
Counterparty of the terms of any Potential Adjustment Event, respectively, as
such terms are defined in the Equity Definitions, the Calculation Agent may, in
its commercially reasonable discretion, adjust the Cap Price to preserve the
fair value of the Options to Dealer; provided that in no event shall the Cap
Price be less than the Strike Price; provided further and that such adjustments
may be made to account solely for changes in stock price, volatility, expected
dividends, interest rates, stock loan rate, value of any commercially reasonable
hedge positions in connection with the Transaction and liquidity relevant to the
Shares or to the Transaction. (y) Conduct Rules. Each party acknowledges and
agrees to be bound by the Conduct Rules of the Financial Industry Regulatory
Authority, Inc. applicable to transactions in options, and further agrees not to
violate the position and exercise limits set forth therein. 13 Insert for Base
Call Option Confirmation. 14 Insert for Additional Call Option Confirmation. 29



--------------------------------------------------------------------------------



 
[exhibit101-formofcappedc030.jpg]
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Dealer. Very truly
yours, [Dealer] By: Authorized Signatory Name: Accepted and confirmed as of the
Trade Date: Five9, Inc. By: Authorized Signatory Name:



--------------------------------------------------------------------------------



 